


110 HR 3910 IH: To amend title 5, United States Code, to allow any

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3910
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to allow any
		  Federal employee who has performed sufficient service to entitle such employee
		  to the maximum annuity percentage allowable under the Civil Service Retirement
		  System to terminate retirement deductions from pay.
	
	
		1.Election to terminate
			 retirement deductions
			(a)In
			 generalSection 8334 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(o)(1)The Office of Personnel
				Management shall prescribe regulations under which an employee may, in
				accordance with succeeding provisions of this subsection, elect to terminate
				retirement deductions from the basic pay of such employee under subsection
				(a)(1)(A).
						(2)An election under this subsection shall
				take effect as of the first day of the first month which begins after the
				latest of—
							(A)the date of the election;
							(B)the date as of which the employee has
				performed sufficient service (excluding service which the employee elects to
				eliminate for the purpose of annuity computation under section 8339) to entitle
				such employee to the maximum annuity provided by section 8339; or
							(C)such date as the employee may specify
				at the time of the election.
							(3)In the case of an election which does
				not take effect until after the first day of the first month following the date
				described in subparagraph (B) of paragraph (2), section 8342(h) shall apply, in
				accordance with its terms, until the effective date of the election.
						(4)An employee making an election under
				this subsection does not, by virtue of such election—
							(A)cease to be subject to this subchapter
				for purposes of section 8333(b);
							(B)forfeit the right to have any
				subsequently accruing sick leave taken into account for purposes of section
				8339(m);
							(C)forfeit the right to have a subsequent
				rate of basic pay taken into account for purposes of determining average pay;
							(D)cease to be eligible to continue
				contributing to the Thrift Savings Fund; or
							(E)cease to be eligible to make (by a
				means other than deductions under section 8342(h)) any deposit remaining due
				under this section.
							.
			(b)Effect on
			 deductions and contributionsSection 8334(c) of title 5, United
			 States Code, is amended by adding at the end the following:
			 Notwithstanding any other provision of this subsection, in the case of
			 an employee who makes an election under subsection (o), the applicable
			 percentage under this subsection is, with respect to basic pay for any period
			 of service performed on or after the effective date of such election,
			 zero.
			(c)Effective
			 dateThe election provided by this Act shall be made available
			 beginning not later than 90 days after the date of the enactment of this
			 Act.
			
